   Case: 1:19-cv-00134-MWM Doc #: 57 Filed: 09/11/20 Page: 1 of 5 PAGEID #: 300




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION - CINCINNATI

BRANDON HEATH, et al.,                                     :     Case No. 1:19-cv-134
                                                           :
                          Plaintiffs,                      :     Judge Matthew W. McFarland
                                                           :
                 v.                                        :
                                                           :
HIGHLIFT EQUIPMENT, LTD., et al.,                          :
                                                           :
                          Defendants.                      :
_____________________________________________________________________________________________________________________

                    ORDER GRANTING MOTION TO DISMISS (Doc. 15)
_____________________________________________________________________________________________________________________


        This case is before the Court on Defendant Highlift Equipment, Ltd.’s motion to

dismiss Count I of Plaintiffs’ Complaint for failure to state a claim pursuant to Fed. R.

Civ. P. 12(b)(6). (Doc. 15.) Plaintiffs’ filed a response in opposition (Doc. 33), to which

Highlift filed a reply (Doc. 36), making this matter ripe for the Court’s review.

                                              BACKGROUND

        In August 2018, Plaintiffs Brandon Health and Jason Merkhofer were employed

by Drumm to repair and clean railroad tanker cars at Drumm’s facility in Cincinnati,

Ohio. Plaintiffs were operating a lift, which Drumm had rented from Highlift, to raise

themselves to the top of the tankers. While the two were on top of a tanker, a fire

erupted. Plaintiffs allege that they first attempted to escape by lowering the lift, but the

lift would not move. The two were eventually forced to jump from the top of the

tanker, some 30-40 feet, and sustained serious injuries.

        A few months later, Plaintiffs and their wives filed this lawsuit against Highlift

(the supplier of the lift), JLG Industries Inc. (manufacturer of the lift), and RHI
    Case: 1:19-cv-00134-MWM Doc #: 57 Filed: 09/11/20 Page: 2 of 5 PAGEID #: 301




Transportation, Inc. (transported the lift from Highlift to Drumm). 1 Plaintiffs assert two

causes of action against Highlift: Count I for common law negligence, and Count II for

product liability under the Ohio Product Liability Act (“OPLA”). Highlift now moves

to dismiss Count I pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim.

                                                LAW

       When considering a Fed. R. Civ. P. 12(b)(6) motion to dismiss, the Court accepts

all allegations of material fact as true and construes them in the light most favorable to

the non-moving party. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554-55 (2007). The Court

need not accept as true, however, “a legal conclusion couched as a factual allegation.”

Id. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

       To survive a motion to dismiss, a complaint must contain “sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not

akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).

                                            ANALYSIS

       Highlift contends that Count I fails for two reasons: (1) the OPLA preempts all

common law product liability causes of action, including common law negligence; and

(2) Count I fails to set forth sufficient facts to allege the necessary elements of a common
1Plaintiffs also named Valco Equipment, Ltd., and Valco Equipment, Inc., as Defendants, both of which
were subsequently voluntarily dismissed. (Doc. 8.)

                                                   2
  Case: 1:19-cv-00134-MWM Doc #: 57 Filed: 09/11/20 Page: 3 of 5 PAGEID #: 302




law negligence claim. Because the Motion to Dismiss can be resolved on Highlift’s first

argument, the Court need not analyze Highlift’s second argument.

       Ohio Revised Code Section 2307.71(B) states: “Sections 2307.71 to 2307.80 of the

Revised Code [the OPLA] are intended to abrogate all common law product liability

claims or causes of action.” Id. (emphasis added.) This provision “extinguishes any

common-law claim that, as pled, actually meets the statutory definition of a product

liability claim.” Volovetz v. Tremco Barrier Sols., Inc., 2016-Ohio-7707, 74 N.E.3d 743, ¶ 33

(10th Dist.) (citations omitted.) “The essential nature of the substantive allegations of

the plaintiff's claim, not the artificial label attached to the claim, determines the claim's

true nature.” Id. Section 2307.71(A)(13) defines “product liability claim” as follows:

       a claim or cause of action that is asserted in a civil action pursuant to sections
       2307.71 to 2307.80 of the Revised Code and that seeks to recover compensatory
       damages from a manufacturer or supplier for death, physical injury to person,
       emotional distress, or physical damage to property other than the product in
       question, that allegedly arose from any of the following:

           (a) The design, formulation, production, construction, creation, assembly,
               rebuilding, testing, or marketing of that product;

           (b) Any warning or instruction, or lack of warning or instruction, associated
               with that product;

           (c) Any failure of that product to conform to any relevant representation or
               warranty.

Id. (emphasis added).

       Plaintiffs’ common law negligence claim, which contains nearly identical

allegations as Plaintiffs’ OPLA claim, “seek[s] to recover compensatory damages from a

. . . supplier for . . . physical injury to person . . . that allegedly arose from . . . [t]he


                                                  3
  Case: 1:19-cv-00134-MWM Doc #: 57 Filed: 09/11/20 Page: 4 of 5 PAGEID #: 303




design, formulation, production . . . marketing . . . warning or instruction, or lack of

warning or instruction, associated with that product.” See Ohio Revised Code §

2307.71(A)(13); see also Doc. 1, Complaint at ¶¶ 28-31. The fundamental assertion of

Plaintiffs’ negligence claim is that the lift Drumm rented from Highlift was defective

and/or that Plaintiffs’ were not properly trained or warned. (Doc. 1 at ¶ 30.) This claim

falls squarely under Ohio’s statutory definition of a products liability claim. Plaintiffs

admit as much. (See Doc. 33 at p. 5) (“causes of action that address the design and

manufacture of a product, the lack of warnings or insufficient warnings of that

product…clearly fall within the purview of the OPLA….”); (Id. at p. 10) (“Plaintiffs

maintain that Highlift’s conduct falls both within and outside of the provisions of the

OPLA . . . .”). Accordingly, Plaintiffs’ negligence claim is preempted under the OPLA.

       This decision is supported by overwhelming case law, where both state and

federal courts have held that similar negligence claims were preempted. See Miles v.

Raymond Corp., 612 F. Supp. 2d 913 (N.D. Ohio 2009) (negligence claim against

manufacturer and marketer of forklift was preempted under the OPLA); Tompkin v. Am.

Brands, 219 F.3d 566, 575 (6th Cir. 2000) (“negligence claims are preempted by OPLA”);

Henderson v. Speedway L.L.C., 8th Dist. Cuyahoga, 2018-Ohio-4605, 2018 WL 6012456, ¶¶

29-30 (November 15, 2018) (same); McManus v. Smith & Nephew, Inc., No. 3:19-CV-066,

2020 WL 127702, at *2 (S.D. Ohio Jan. 10, 2020) (collecting cases attesting to the same).

                                     CONCLUSION

       This is not a complex matter of statutory interpretation. Plaintiffs’ negligence

claim falls under Ohio’s statutory definition of a products liability claim and is therefore

                                             4
  Case: 1:19-cv-00134-MWM Doc #: 57 Filed: 09/11/20 Page: 5 of 5 PAGEID #: 304




preempted. As such, Highlift’s Motion to Dismiss Count I of Plaintiff’s Complaint is

hereby GRANTED pursuant to Fed. R. Civ. P. 12(b)(6).

      IT IS SO ORDERED.

                                                 UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF OHIO


                                           By:     /s/ Matthew W. McFarland
                                                 JUDGE MATTHEW W. McFARLAND




                                           5
